Citation Nr: 0912532	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-37 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
degenerative disc disease and low back strain, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of medial meniscus of the left knee, currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for postoperative 
residuals of medial meniscus of the right knee, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
left long thoracic nerve injury with scapula winging, 
currently evaluated as 20 percent disabling.

5.  Entitlement to service connection for residuals of a 
right shoulder injury, with a rotator cuff tear.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

The Veteran's appeal also initially included the issue of 
entitlement to service connection for right lower extremity 
radiculopathy with nerve damage, but this claim was granted 
in a December 2008 rating decision.  The Veteran has not 
initiated an appeal of the initial rating or the effective 
date for that rating, and these matters are accordingly not 
before the Board on appeal.

In December 2008, the RO received a medical expense report 
regarding dental expenses, in which the Veteran cited a 
"claim" for "full dental coverage as of 3-21-2007."  This 
matter is accordingly referred back to the RO for appropriate 
action.

The claim for service connection for a right shoulder 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disorder is not productive of 
flexion limited to 30 degrees, ankylosis, or incapacitating 
episodes requiring doctor-prescribed bedrest lasting more 
than 10 days over a one-year period.

2.  The Veteran's postoperative residuals of medial meniscus 
of the left knee are productive of extension limited not 
beyond 15 degrees and pain with motion; there is no current 
evidence of instability, however.

3.  The Veteran's postoperative residuals of medial meniscus 
of the right knee are productive of extension limited not 
beyond 10 degrees and pain with motion; there is, however, 
evidence of slight instability of the right knee.

4.  The Veteran's residuals of a left long thoracic nerve 
injury include scapula winging but are not productive of 
complete paralysis and do not encompass ankylosis or 
impairment of the humerus; moreover, the Veteran is 
demonstrably able to lift his left arm above the shoulder 
level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative degenerative disc disease and low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 and 5243 
(2008).

2.  The criteria for an evaluation in excess of 40 percent 
for postoperative residuals of medial meniscus of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 and 5261 
(2008).

3.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals of medial meniscus of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2008).

4.  The criteria for a separate 10 percent evaluation for 
instability of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 
5257 (2008).

5.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left long thoracic nerve injury with 
scapula winging have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8519 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Low back disorder

The RO has evaluated the Veteran's low back disorder by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  See 
38 C.F.R. §§ 4.20, 4.27.  

Diagnostic Code 5242 is one of several code sections 
incorporating a formula for evaluating spine disorders.  
Under this formula, a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

In considering this formula, the Board would point out that 
there exists no basis for an evaluation in excess of 20 
percent for such symptoms as limitation of motions other than 
flexion or muscle spasm.  Rather, the only two findings which 
would support an increased evaluation are forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  The Board will 
accordingly focus on those symptoms in considering Diagnostic 
Code 5242.

In this regard, the Board has reviewed the Veteran's July 
2006 VA spine examination and August 2007 VA orthopedic 
examination reports.  These reports are entirely negative for 
any evidence of ankylosis of the thoracolumbar spine.  
Flexion was shown to 50 degrees in July 2006 and to 80 
degrees in August 2008.  The Veteran was noted to have pain 
with flexion; however, the July 2006 examiner noted only an 
additional limitation of 10 degrees of flexion in conjunction 
with testing for pain, weakness, fatigue, and lack of 
endurance.  Moreover, the August 2007 VA examiner 
specifically noted no additional loss of joint function due 
to pain, fatigue, or lack of coordination.  Overall, there is 
no basis whatsoever for finding that the combination of 
limitation of flexion and such additional factors as painful 
motion, functional loss due to pain, weakness, additional 
disability during flare-ups, and excess fatigability equate 
to loss of flexion to 30 degrees and, accordingly, an 
evaluation of 40 percent.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Under this section, a 20 
percent evaluation contemplates intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  A 40 percent evaluation is assigned in cases 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  

An "incapacitating episode" is defined by is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bedrest prescribed by a physician and treatment 
by a physician.  Id.  In this regard, during his July 2006 VA 
spine examination, the Veteran reported that in the prior 
September his doctor had advised bedrest for 10 days 
following acute back pain.  This extent of bedrest, however, 
falls short of even the criteria for a 20 percent evaluation.  
Indeed, during his August 2007 VA orthopedic examination, the 
Veteran reported no incapacitating episodes, flare-ups, or 
"interference with daily activities."  Diagnostic Code 5243 
therefore presents no basis for an increased evaluation.

Finally, in conjunction with Diagnostic Code 5243, associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  In this case, 
the Board has reviewed the cited examination reports, as well 
as the Veteran's outpatient records (including a December 
2005 private EMG report) but finds no evidence of any such 
abnormalities other than radiculopathy of the right lower 
extremity.  As noted above, service connection has been 
separately established for radiculopathy of the right lower 
extremity, and the evaluation for that disability is not 
presently before the Board on appeal.

Overall, there exists no basis for an evaluation in excess of 
20 percent for postoperative degenerative disc disease and 
low back strain.  The Veteran's claim for that benefit must 
accordingly be denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Knee disorders

A.  Applicable criteria

The Veteran's knee disorders have been evaluated by analogy 
under Diagnostic Code 5261, concerning limitation of 
extension of the leg.  See 38 C.F.R. §§ 4.20, 4.27.  Under 
Diagnostic Code 5261, extension limited to 20 degrees 
warrants a 30 percent evaluation.  A 40 percent evaluation is 
assigned for extension limited to 30 degrees, whereas 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  The Board further notes that Diagnostic Code 
5260, addressing flexion, allows only for a maximum 
evaluation of 30 percent and does not warrant further 
consideration in regard to either knee.

Further consideration, however, is warranted for such factors 
as painful motion, functional loss due to pain, excess 
fatigability, additional disability during flare-ups, 
weakness, and incoordination.  See DeLuca v. Brown, supra; 
38 C.F.R. §§ 4.40, 4.45.

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  Notably, 
separate evaluations are assigned for instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  Also, under certain 
circumstances, separate evaluations may be assigned for 
flexion and extension.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

B.  Left knee disorder

While the appealed February 2007 rating decision cites only 
to Diagnostic Code 5261, the history in this case requires 
further explanation before the Veteran's disability rating 
may be addressed.  

Specifically, in a February 1999 decision, the Board denied 
the Veteran's claim for an evaluation in excess of 30 percent 
for left knee impairment under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which addresses recurrent subluxation and lateral 
instability.  However, the Board assigned a separate 10 
percent evaluation for left knee arthritis, citing to 
VAOPGCPREC 23-97.  

In February 1999, however, the Roanoke VARO effectuated this 
grant in a manner not fully consistent with the action taken 
by the Board.  Specifically, the RO assigned a single 40 
percent evaluation for residuals of a medial meniscus of the 
left knee, postoperative, noting that a 30 percent evaluation 
was assigned for leg flexion limited to 15 degrees, and an 
additional 10 percent evaluation has been assigned for 
painful or limited motion due to arthritis of a major joint 
or group of minor joints.  By analogy, Diagnostic Codes 5010, 
5257, 5260, and 5261 were cited in the coded section of the 
rating decision.

Given that the Board cited to VAOPGCPREC 23-97 in its 
February 1999 decision to assign separate evaluations for 
instability and arthritis, the Board will therefore consider 
whether there exists a combination of such findings that 
would equate to a disability rating in excess of 40 percent.  
38 C.F.R. § 4.25.  This determination should provide the 
Veteran with the maximum consideration in this appeal.

In this case, however, the Board finds no basis for an 
increase on any grounds.  Notably, the July 2006 and August 
2007 VA orthopedic examinations were entirely negative for 
instability of the left knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (a 10 percent evaluation is assigned for 
slight recurrent subluxation or lateral instability of the 
knee).  Range of motion findings included flexion from zero 
to 124 degrees and extension to "-15" degrees in July 2006, 
with an additional six degrees of limitation of flexion with 
repetition; and extension to zero degrees and flexion to 120 
degrees in August 2007.  The second examination report 
indicates that the Veteran had pain throughout motion, but no 
additional loss of joint function due to pain, fatigue, or 
lack of coordination.  See DeLuca v. Brown, supra.  Overall, 
these findings in no way equate to an evaluation in excess of 
40 percent for the Veteran's left knee disorder, individually 
for instability or arthritis or collectively in view of  
38 C.F.R. § 4.25.  

The Board also notes that there is no evidence of left knee 
ankylosis, addressed by Diagnostic Code 5256.

Finally, the Board notes that there is no basis for separate 
evaluations for flexion and extension, as the Veteran does 
not have sufficient limitation of flexion (60 degrees) for a 
zero percent evaluation under Diagnostic Code 5260.   Rather, 
the most significant limitation of flexion of record is from 
a December 2006 VA outpatient treatment report, which 
indicates left knee flexion limited to 105 degrees.  See 
VAOPGCPREC 9-2004.

Overall, there is no basis for an evaluation in excess of 40 
percent for postoperative residuals of medial meniscus of the 
left knee, and the Veteran's claim for that benefit must be 
denied.  38 C.F.R. §§ 4.3, 4.7.



C.  Right knee

The Veteran's right knee disorder, as with the left knee 
disorder, was addressed upon orthopedic examinations in July 
2006 and August 2007.  The July 2006 VA examination revealed 
right knee flexion from zero to 120 degrees and extension to 
"-10" degrees, with an additional six degrees of limitation 
of flexion with repetition; whereas the August 2007 VA 
examination showed extension to zero degrees and flexion to 
120 degrees.  The second examination report indicates that 
the Veteran had pain throughout motion, but no additional 
loss of joint function due to pain, fatigue, or lack of 
coordination.  See DeLuca v. Brown, supra.  Overall, these 
findings fall well short of meeting the criteria for an 
evaluation in excess of 30 percent under Diagnostic Code 
5261, as the disability picture, even taking into account 
pain, does not equate to extension limited to 30 degrees.  
The Board also notes that there is no evidence of right knee 
ankylosis, addressed by Diagnostic Code 5256.

The remaining questions for the Board concern separate 
evaluations.  As with the left knee, the Board notes that 
there is no basis for separate evaluations for flexion and 
extension, as the Veteran does not have sufficient limitation 
of flexion (60 degrees) for a zero percent evaluation under 
Diagnostic Code 5260.  Rather, the most significant 
limitation of right knee flexion of record is from a December 
2006 VA outpatient treatment report, which indicates flexion 
limited to 105 degrees.  See VAOPGCPREC 9-2004.

The evidence is more evenly divided as to the question of 
arthritis and instability.  The August 2007 VA orthopedic 
examination report contains a notation that x-rays of 
bilateral knees showed degenerative joint disease.  The July 
2006 VA orthopedic examination revealed "[i]nstability right 
knee," with a separate finding of 18 degrees of varus laxity 
of the right knee.  However, the examiner who conducted the 
August 2007 VA orthopedic examination found no instability to 
varus, valgus, anterior, or posterior stressing.  

Resolving all doubt in the Veteran's favor, the Board finds 
that there is evidence not only of arthritis but also of 
slight instability of the right knee.  For this reason, a 
separate 10 percent evaluation is warranted for instability 
of the right knee, under VAOPGCPREC 23-97 and Diagnostic Code 
5257.  38 C.F.R. § 4.3.

Overall, there is no basis for an evaluation in excess of 30 
percent for postoperative residuals of medial meniscus of the 
right knee, and the Veteran's claim for that benefit must be 
denied.  38 C.F.R. § 4.7.  However, a separate 10 percent 
evaluation has been assigned for instability of the right 
knee, and to that extent the appeal is granted.

IV.  Residuals of a left long thoracic nerve injury with 
scapula winging

The RO has evaluated the Veteran's residuals of a left long 
thoracic nerve injury with scapula winging at the 20 percent 
rate by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 
8519, which concerns the long thoracic nerve.  See 38 C.F.R. 
§§ 4.20, 4.27.

Diagnostic Code 8519 contains different evaluation formulas 
for major and minor extremities.  In this regard, the Board 
is aware that the RO, in the coded portions of rating 
decisions issued in February 2007, April 2008, and December 
2008 characterized the left shoulder as "dominant."  The 
medical evidence of record, however, demonstrates that this 
is not correct; a July 2006 VA orthopedic examination, as 
well as multiple in-service medical history reports, confirm 
that the Veteran is right-handed.  Consequently, the criteria 
for a minor extremity apply.  See 38 C.F.R. § 4.69.

Under Diagnostic Code 8519, complete neuralgia (paralysis) 
with the inability to raise the arm above the shoulder level 
and winged scapula deformity warrants a maximum 20 percent 
evaluation for a minor extremity.  Accordingly, there is no 
schedular basis for a higher evaluation under this section.  

The Board has thus reviewed the relevant VA examination 
reports (orthopedic and neurological examinations from July 
2006 and August 2007) to ascertain whether there exists any 
other schedular basis for an increased evaluation.  The 
degree of disability, has varied, with mild left scapular 
winging noted upon neurological examination in July 2006 and 
moderately severe functional impairment described in the 
report of the August 2007 VA neurological examination.  As to 
the extent to which the Veteran can raise his left arm, the 
July 2006 orthopedic examination revealed left shoulder 
flexion to 150 degrees, abduction to 120 degrees, external 
rotation to 80 degrees, and internal rotation to 82 degrees.  
Significantly fuller motion was shown upon orthopedic 
examination in August 2007, with flexion to 175 degrees, 
abduction to 170 degrees, and internal and external rotation 
to 90 degrees.  

Under Plate I of 38 C.F.R. § 4.71a, normal shoulder motions 
are flexion and abduction to 180 degrees, and internal and 
external rotation to 90 degrees.  In short, the Veteran is 
demonstrably able to raise his arm well above the shoulder 
level.  As such, 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(under which a 30 percent evaluation is assigned for a minor 
shoulder with arm motion limited to 25 degrees from the side) 
provides no basis for an increase in this case.  The Board 
also notes that VA x-rays of the left shoulder from July 2006 
revealed no abnormalities.  Therefore, Diagnostic Code 5202 
(concerning impairment of the humerus) is not applicable.  
There is also no evidence of ankylosis of scapulohumeral 
articulation, as would warrant consideration of Diagnostic 
Code 5200.

In summary, the Veteran is currently receiving the maximum 
available evaluation for a minor extremity under Diagnostic 
Code 8519, and there is no indication of the type of 
musculoskeletal involvement in this case that would warrant 
an increase under the code sections for shoulder and arm 
disabilities.  

Overall, there exists no basis for an evaluation in excess of 
20 percent for a left long thoracic nerve injury with scapula 
winging, and the Veteran's claim for that benefit must be 
denied.  38 C.F.R. §§ 4.3, 4.7.



V.  Staged and extra-schedular ratings

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
these disorders individually have markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

In this regard, the Board is aware that there are multiple 
medical statements of record (including the October 2007 VA 
orthopedic examination report) indicating that the Veteran is 
unemployable on account of his service-connected 
disabilities.  He has been awarded a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU), as indicated in an 
April 2008 rating decision.  The Board must stress, however, 
that this award was predicated on multiple service-connected 
disabilities, and there is no suggestion that, individually, 
the degree of disability resulting from these disabilities 
would not be contemplated by the assigned schedular ratings.

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

VI.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in a June 2006 letter.  In this letter, the 
Veteran was further informed that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Subsequent to the issuance of the June 2006 letter, however, 
the United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) that, at a minimum, adequate notice in claims for 
increased ratings requires that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the June 2006 letter was 
in substantial compliance with the requirements of Vazquez-
Flores to the extent that the Veteran was notified that he 
needed to submit evidence of worsening that could include 
specific medical and laboratory evidence, as well as lay 
evidence from other individuals who could describe from their 
knowledge and personal observations in what manner his 
disabilities had worsened.  The June 2006 letter, however, 
did not provide this notification in reference to the 
specifically applicable diagnostic criteria.  As such, the 
Veteran has received inadequate notice, and the Board must 
proceed with an analysis of whether this error prejudiced 
him.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, in Vazquez-Flores the Court indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  Id. at 46-47.  In 
the present case, in fact, the Veteran was provided with the 
applicable diagnostic criteria concerning all four of his 
increased rating claims in an October 2007 Statement of the 
Case.  The Veteran was given an opportunity to respond to 
this issuance, and his claims were later readjudicated in a 
December 2008 Supplemental Statement of the Case.  The 
applicable diagnostic criteria were again furnished to the 
Veteran in a December 2008 letter, issued pursuant to 
Vazquez-Flores.

Overall, the Board finds that comprehensive corrective action 
has been taken to cure the defects in the June 2006 notice 
letter, and the Veteran has been provided ample opportunity 
to respond.  As such, any notice errors in light of Vazquez-
Flores were not prejudicial, inasmuch as they did not affect 
the "essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Moreover, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment, private, and VA 
medical records have been obtained, and there is no 
indication of additional medical documentation for which the 
RO has not made sufficient efforts to retrieve.  
Additionally, the Veteran has been afforded multiple 
comprehensive VA examinations addressing his claims.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for postoperative 
degenerative disc disease and low back strain, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for postoperative 
residuals of medial meniscus of the left knee, currently 
evaluated as 40 percent disabling, is denied.

Entitlement to an increased evaluation for postoperative 
residuals of medial meniscus of the right knee, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to a separate 10 percent evaluation for right 
knee instability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an increased evaluation for residuals of a 
left long thoracic nerve injury with scapula winging, 
currently evaluated as 20 percent disabling, is denied.




REMAND

Throughout the pendency of this appeal, the RO has 
adjudicated the Veteran's claim for service connection for a 
right shoulder disorder solely on a direct service connection 
basis, noting that there is no evidence of record showing a 
causal relationship between the disability and service.

A review of the Veteran's own statements, however, clearly 
reflects that he seeks service connection on a secondary 
basis, under 38 C.F.R. § 3.310 (2008), as well.  In a June 
2006 claim, he noted that he tripped and injured his right 
shoulder in June 2001 because he could not lift his leg up 
high enough "due to previous injuries."  Also, in his March 
2007 Notice of Disagreement, he stated that his rotator cuff 
tear was "secondary" to his "knees."  Moreover, in his 
December 2007 Substantive Appeal, he also appeared to suggest 
that his low back disorder was a causal factor leading to 
this injury.

To date, however, the RO has not notified the Veteran of the 
provisions of 38 C.F.R. § 3.310 in conjunction with this 
claim, afforded him a VA examination specifically to directly 
address the question of secondary service connection, or 
adjudicated this claim under 38 C.F.R. § 3.310.  Such action 
is needed prior to a Board adjudication of the claim.

Finally, the Board notes that, during his July 2006 VA 
orthopedic examination, the Veteran reported right shoulder 
surgery in May 2006.  The claims file contains the second and 
third pages of a three-page report of this surgery, performed 
at St. Vincent's Catholic Medical Centers of New York (Staten 
Island Region) in May 2006.  However, the first page is not 
included in the claims file.  Efforts should therefore be 
made to obtain the complete report.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for service connection for 
residuals of a right shoulder injury, 
with a rotator cuff tear.  This letter 
must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  
Specifically, the provisions of 38 C.F.R. 
§ 3.310 must be referenced in this 
letter.  Finally, the Veteran should be 
requested to provide a signed release 
form, with full address information, for 
the facility that performed his May 2006 
right shoulder surgery.

2.  After receiving a signed release form 
from the Veteran, St. Vincent's Catholic 
Medical Centers of New York (Staten 
Island Region) should be contacted for 
the full report of the May 2006 right 
shoulder surgery.  All records obtained 
must be included with the claims file.  
If no records are available, 
documentation to that effect should be 
added to the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right shoulder 
injury.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
right shoulder disorder was caused or 
permanently worsened beyond natural 
progression as a consequence of injury 
resulting from the Veteran's service-
connected knee and low back disorders (as 
described in his March 2007 Notice of 
Disagreement).  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the Veteran's claim for 
service connection for a residuals of a 
right shoulder injury, with a rotator 
cuff tear, should be readjudicated.  
Fully consideration should be given, 
under 38 C.F.R. § 3.310, to the question 
of whether this disorder was incurred or 
aggravated as secondary to an injury 
resulting from the service-connected knee 
and low back disorders.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


